                                           Case 3:20-cv-05658-JD Document 29 Filed 04/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JEREMIAH LEE WILKERSON,                           Case No. 20-cv-05658-JD
                                                        Plaintiff,
                                   8
                                                                                           ORDER RE STAY AND REFERRAL
                                                 v.                                        FOR SETTELMENT
                                   9

                                  10     R. ASKEW, et al.,                                 Docket No. 27
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The parties have filed a joint stipulation indicating that a settlement conference would be

                                  14   beneficial. The case is referred to Magistrate Judge Illman for settlement proceedings pursuant to

                                  15   the Pro Se Prisoner Mediation Program, as his schedule permits. All case management dates are

                                  16   vacated pending further order of the Court. The motion for a referral for settlement (Docket No.

                                  17   27) is GRANTED. This case is STAYED and the Clerk is requested to ADMINISTRATIVELY

                                  18   CLOSE this case until further order from the Court. The Clerk is asked to send a copy of this

                                  19   order to Magistrate Judge Illman.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 21, 2021

                                  22

                                  23
                                                                                                   JAMES DONATO
                                  24                                                               United States District Judge
                                  25

                                  26
                                  27

                                  28
